Citation Nr: 1019120	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-26 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for residuals of left 
anterior rib fractures.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from October 1980 to 
October 1983.  

In August 2007, the Board of Veterans' Appeals (Board) denied 
service connection for a right shoulder disorder and remanded 
the issues listed on the title page, as well as the issue of 
entitlement to service connection for tinnitus, to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida for additional development.  A July 
2009 rating decision granted service connection for tinnitus, 
with a 10 percent rating assigned effective October 15, 2004; 
and this issue is no longer part of the Veteran's appeal.

For reasons discussed hereinbelow, the issues of entitlement 
to service connection for a left shoulder disability, a neck 
disability, and bilateral hearing loss are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

There is no current medical evidence of residuals of left 
anterior rib fractures.


CONCLUSION OF LAW

The Veteran does not have residuals of left anterior rib 
fractures that are due to disease or injury that was incurred 
in or aggravated by active duty.  38 U.S.C.A. §§ 1131, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with regard to the issue presently decided. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in January 2004, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims files.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter that a disability rating and 
effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  



VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in June 2009.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his May 2007 videoconference hearing before the undersigned.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2009).  


Analysis of the Claim

The Veteran seeks service connection for residuals of left 
anterior rib fractures incurred in service.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The Veteran's service treatment records reveal that he 
incurred trauma to his chest from a water ski in July 1983; 
later in July 1983 it was noted that he had a knot in his 
chest in the area where he was hit.  X-rays showed a fracture 
of the right anterior second and third ribs.  The impression 
in August 1983 was status post rib fracture, resolving.  

VA treatment records on file, dated from March 2005 to March 
2008, do not contain any complaints or findings involving the 
left anterior ribs.  

The Veteran testified at his videoconference hearing in May 
2007 that he fractured his ribs in service when he was thrown 
from one side of the truck in which he was riding to the 
other side when the truck went over rough terrain.

A VA orthopedic evaluation was conducted in June 2009, which 
included review of the claims files.  The Veteran reported a 
history of rib fractures on the left side in service but said 
that he did not have any current pain in the rib cage.  
Physical examination of the left and right rib cage did not 
reveal any area of tenderness.  The examiner did not find any 
evidence of arthritis of the rib.  The impression was 
residuals of right rib fracture, no residual deficit.

Because there are no current complaints or findings of a left 
rib disability, all of the elements needed to warrant service 
connection are not shown and service connection for residuals 
of a left anterior rib fracture is not warranted.  

Although written statements from the Veteran, as well as the 
Veteran's May 2007 hearing testimony, have been considered, 
and the Veteran is competent to testify about his 
symptomatology, a layperson without medical training is not 
qualified to render a medical opinion linking a disability to 
service.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 5 (1992).  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claim denied above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of left anterior rib 
fractures is denied.


REMAND

This case was remanded by the Board in August 2007 for 
additional development, to include a VA orthopedic 
examination, with nexus opinion, of the Veteran's service-
connected left shoulder and neck.  Although a VA examination 
was conducted in June 2009, a complete nexus opinion on 
whether the Veteran currently has a left shoulder or neck 
disability due to service was not provided.  Neck diagnoses 
in June 2009 included cervical strain, residuals of foraminal 
stenosis of C5-C6, and mild arthritis; however, the examiner 
only provided a nexus opinion that the mild arthritis was 
more likely than not related to age progression rather than 
to a service injury.  The examiner noted in June 2009 that he 
could not provide a diagnosis of the left shoulder as the 
Veteran would not allow him to fully examine the shoulder 
because the Veteran said it would hurt.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, the Board finds that the RO did not adequately 
comply with the terms of the Board's August 2007 remand with 
respect to the issue of entitlement to service connection for 
a neck disability.  Id.  

The Board finds that the Veteran should be given another 
chance to cooperate with VA in order to obtain a nexus 
opinion on the left shoulder.  The Veteran is advised in this 
regard that it is his responsibility to fully comply with 
VA's duty to develop this claim.  While the VA is obligated 
to assist a claimant in the development of a claim, there is 
no duty on the VA to prove the claim.  If a claimant wishes 
assistance, he cannot passively wait for it in circumstances 
where he should have information that is essential in 
obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 
reconsidered, 1 Vet. App. 406 (1991).  Further, under the 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C. §  5107(a). 

With respect to the claim for service connection for 
bilateral hearing loss, the Board notes that it is unclear as 
to whether the Veteran had a preexisting hearing loss at 
service entrance and whether his current hearing loss is due 
to service.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).

An August 1980 report of medical examination includes an 
audiometric report using ANSI [ISO], which shows bilateral 
pure tone decibel thresholds for 500, 1000, and 2000 hertz 
that are all 20 or below; thresholds were 45 in the right ear 
and 55 in the left ear at 3000 hertz and 35 on the right and 
55 on the left at 4000 hertz.  High frequency hearing loss in 
the left ear was diagnosed.  Also on file is a Rudmose 
Audiogram dated in August 1980, which covers from 250 to 8000 
hertz in one ear but does not specify which ear was tested.  
This audiogram shows essentially normal hearing from 250 
through 750 hertz and from 3000 through 5000 hertz, with 
thresholds of at least 40 decibels from 1000 hertz through 
2000 hertz and from 6000 through 8000 hertz.  


While the VA examiner commented in June 2009 on the Rudmose 
Audiogram, there was no discussion of the other August 1980 
audiometric results noted above.  

Based on the above, this case is REMANDED for the following 
actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of any health care 
providers, both VA and non-VA, who have 
treated him for a left shoulder 
disability, a neck disorder, or hearing 
loss since July 2009, the date of the 
most recent evidence on file.  After 
securing any necessary authorization, the 
AMC/RO must attempt to obtain copies of 
any pertinent treatment records 
identified by the Veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.  

2.  Following completion of the above-
requested development, the AMC/RO will 
schedule the Veteran for a VA examination 
with an orthopedist to determine whether 
he currently has a left shoulder or neck 
disability that is causally related to 
service.

The following considerations will govern 
the examination:

a.  The claims folder, including 
all medical records obtained and a 
copy of this remand, will be 
reviewed by the examiner.  The 
examiner must acknowledge receipt 
and review of the claims folder, 
the medical records obtained and a 
copy of this remand.

b.  After reviewing the claims 
files and examining the Veteran, 
the examiner must provide an 
opinion on whether the Veteran 
currently has a left shoulder 
and/or neck disability that is 
attributable to service.

(1)  If the Veteran persists 
in his report that he is 
unable to fully cooperate in 
the conduct of this 
examination, the examiner is 
to fully examine the evidence 
of record; any subjective 
reports from the Veteran on 
interview, and any and all 
evidence of record, and 
reissue an opinion.  

(2) The examiner must state 
the medical basis or bases 
for this opinion.  If the 
reviewer is unable to render 
an opinion without resort to 
speculation, this should be 
noted and explained, 
including what information 
must be obtained in order to 
render the opinion non-
speculative.  

Any necessary tests or studies must be 
conducted, and all clinical findings 
will be reported in detail and 
correlated to a specific diagnosis.  
The report prepared must be typed.



3.  The AMC/RO will also arrange for 
the review of the Veteran's claims 
files by an appropriate health care 
provider in order to determine the 
nature, onset date, and etiology of the 
Veteran's hearing loss.  The reviewing 
doctor will consider the information in 
the claims files in order to provide an 
opinion as to the onset date and 
etiology of the Veteran's hearing loss.  
The reviewer must offer an opinion as 
to the medical probabilities that any 
current hearing loss is attributable to 
the Veteran's military service.  The 
reviewer should respond to the 
following specific questions and 
provide a full statement of the basis 
for the conclusions reached:

a.  On the basis of the clinical 
record and the known development 
characteristics of the diagnosed 
hearing loss, can it be concluded 
with clear and unmistakable 
certainty that any such currently 
diagnosed condition pre-existed 
the Veteran's entry into active 
military service in August 1980?  
The reviewer must discuss both of 
the August 1980 audiometric 
testing results, as well as all 
other in-service and post-service 
audiometric testing.

b.  If any current hearing loss 
clearly pre-existed military 
service, can it be concluded with 
clear and unmistakable certainty 
that the pre-existing condition 
did not undergo a worsening in 
service to a permanent degree 
beyond that which would be due to 
the natural progression of the 
condition?

c.  In all conclusions, the 
reviewer must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record.  

d.  If the reviewer is unable to 
render an opinion without resort 
to speculation, this should be 
noted and explained.

e.  If the reviewer responds to 
the above inquiry that he or she 
cannot so opine without resort to 
speculation, the AMC/RO will 
attempt to clarify whether there 
is evidence that needs to be 
obtained in order to render the 
opinion non-speculative and to 
obtain such evidence.  

If the reviewer determines that an 
audiometric examination is needed 
before the requested opinion can be 
rendered, the AMC/RO should schedule 
the Veteran for such an examination.

4.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examinations and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination or to 
fully cooperate with the examiner 
without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for either of 
the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The AMC/RO must ensure that all 
directed factual and medical development 
as noted above is completed.  In the 
event that the examination report does 
not contain sufficient detail, the 
AMC/RO must take any appropriate action 
by return of the report to the examiner 
for corrective action.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report are incomplete, it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes.).  

6.  Thereafter, the AMC/RO must 
readjudicate the claims of service 
connection for a left shoulder 
disability, for a neck disability, and 
for bilateral hearing loss.  If any of 
the benefits sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative must be 
furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


